DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection is withdrawn in view of Applicant’s amendments.
The Double Patenting rejections are maintained as Applicant did not substantively traverse them. However, it should be noted the rejection over U.S. Patent 11,091,823 is withdrawn in view of Applicant’s amendments. The rejection over 16/470,733 has matured due to that application proceeding to issuance.
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Applicant makes the following arguments:
The 35 U.S.C. 112(b) rejection is traversed on the basis of the description in the specification stating out how limited bending radium measuring method is carried out. This argument is not persuasive. Limitations from the specification are not read into the claims. See MPEP 2111.01. This argument relies on information not present or intrinsic to the claimed subject matter to demonstrate its definiteness. The argument is not persuasive and the 35 U.S.C. 112 rejection is maintained.
The 35 U.S.C. 103 rejections over Bae (KR 2009-0120194), Kim (KR 2003-0044997) and Sugimoto (JP 2009-120883) are traversed on the following:
A) The cited references do not teach or suggest the claimed composition. This argument is not persuasive. Applicant supports this argument solely with reference to the examples disclosed in the prior art. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Applicant’s reliance solely on the examples in the prior art fail to overcome the prior art rejections of record.
B) The prior art of record does not teach the claimed secondary phase. This argument is not persuasive. Applicant begins by arguing Bae does not even recognize a magnesium alloy with a secondary phase. This is clearly incorrect, as Bae expressly discloses the presence of Al2Ca intermetallic compound within the magnesium alloy plate (p. 6, ¶ 5), which the claimed invention explicitly recognizes as a secondary phase. Applicant then argues Kim does not teach a secondary phase. However, as set forth in the prior art rejection over Kim, because Kim teaches a magnesium alloy substantially similar to the claimed composition made by a process substantially similar to the claimed process, one of ordinary skill in the art would expect the same properties in the alloy of Kim. Applicant fails to present any objective evidence to rebut this presumption. Applicant also alleges Sugimoto fails to teach a magnesium alloy with a secondary phase. This is also clearly incorrect, as Sugimoto discloses Al-Mn compounds within the magnesium alloy (¶ 10), which the claimed invention explicitly recognizes as a secondary phase.
Furthermore, each of Bae and Sugimoto disclose a magnesium alloy substantially similar to the claimed composition made by a process substantially similar to the claimed process. One of ordinary skill in the art would expect the same properties in the alloy of Bae or Sugimoto, and Applicant fails to present any objective evidence to rebut this presumption.
C) Applicant argues the Al content is significant to achieving the claimed stringer. It is first noted that a stringer is recited only in claim 5. Furthermore, to the extent Al content is critical to achieving the claimed stringer, Applicant has not presented sufficient evidence to establish criticality of the claimed Al range which would rebut the prima facie case of obviousness. See MPEP 716.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,268,178. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of ‘178 recite a magnesium alloy sheet having a composition and manufacturing process which overlaps the composition and manufacturing process of instant claims 1-2 and 10-20.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/954,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-20 of copending ‘377 recite a magnesium alloy sheet having a composition, properties and manufacturing process which overlaps the composition, properties and manufacturing process of instant claims 1-2 and 4-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “A magnesium alloy sheet comprising:…0.45 to 0.85 wt% Zn, 0.1 to 1.0 wt% Ca…”. The specification as filed fails to support the claimed alloy composition.
The Specification expressly states, in multiple locations, that the inventive alloy has a composition including “0.1 to 0.7 wt% Zn” and “0.1 to 0.5 wt% Ca” (see, Spec., [0015], [0024], [0043], [0050], [0052], abstract). The Specification as originally filed fails to provide support for the broader ranges now claimed. While Ex. 1, Table 1 gives an exemplary alloy containing 0.85 wt% Zn, it is unclear whether this is a typographical error in view of the consistent statements in the Specification stating this is not within the inventive composition. Even if this example were not a typographical error, there is insufficient basis to conclude that this example provides support for the intervening Zn range (i.e., between 0.7 and 0.85 wt%). In addition, the claimed Ca content is fully unsupported as Ex. 1, Table 1, at best, supports an upper limit of 0.67 wt%. Therefore, the supported range extends, at most, only to 0.67 wt% Ca. However, even this is in question since the Specification at no point supports going outside of the disclosed ranges. As such, the Specification as filed can be considered to support only the disclosed ranges and the particular examples in Table 1 which lie outside the disclosed ranges. Dependent claims 2 and 4-9 depend from claim 1 and are rejected for the same reason.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite “0 to 0.5 R/t”. The specification defines R/t as the ratio of the internal curvature radius after bending (R) to the thickness of the sheet (t). Given that R/t includes a value of 0, this would mean that either the internal curvature radius is 0, or the thickness is infinite. It is therefore unclear how R/t can include the value of 0, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 2009-0120194).
Regarding claims 1-2, Bae discloses a magnesium alloy plate (p. 5, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Bae, p. 6-7
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
0.1%-10%, pref. 0.5%-3.5%
Zn
0.1%-0.7%
0.1%-8%, pref. 0.5%-7%
Ca
0.1%-0.5%
0.1%-5%, pref. 0.2%-1.5%
Mn
0.01%-0.3%
0.05%-2%, pref. 0.1%-1.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Bae discloses Al2Ca intermetallic compound within the magnesium alloy plate (p. 6, ¶ 5), corresponding to the secondary phase. Assuming all the calcium forms Al2Ca, Al2Ca would represent 0.74%-5.7% wt of the magnesium alloy. Absent objective evidence to the contrary, one of ordinary skill in the art would expect this to overlap with the claimed area fraction of less than 5%, creating a prima facie case of obviousness. See MPEP 2144.05 I & 2112.
Regarding claim 5, Bae discloses the Al2Ca phase has a size of less than 1 µm (p. 10, ¶ 2).
Regarding claims 6-9, absent objective evidence to the contrary, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-11 and 18-20, Bae discloses a magnesium alloy plate (p. 5, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Bae, p. 6-7
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
0.1%-10%, pref. 0.5%-3.5%
Zn
0.5%-1.5%
0.1%-8%, pref. 0.5%-7%
Ca
0.1%-1.0%
0.1%-5%, pref. 0.2%-1.5%
Mn
0.01%-1.0%
0.05%-2%, pref. 0.1%-1.5%
Mg
Balance
Balance


Bae teaches the magnesium alloy plate is obtained by forming a molten metal having the composition and twin roll strip casting to obtain a plate (p. 9, ¶ 3-5). Bae also teaches that after rolling, as a final step, the magnesium alloy plate is heat treated at a temperature of 150-400°C for 0.5-10 hours (p. 10, ¶ 7). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-14, Bae teaches that the plate is rolled at a reduction rate of 1%-45% per pass with a final rolling reduction rate of 60%-80% (p. 10, ¶ 4). This necessarily requires rolling at least twice. Bae also teaches the rolling temperature is between 150-450°C (p. 10, ¶ 4).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 2009-0120194), as applied to claim 10, further in view of Kim et al. (KR 2003-0044997).
Regarding claims 15-17, the limitations of claim 10 have been addressed above. Bae does not expressly teach intermediate annealing. Kim teaches performing intermediate annealing on magnesium plate in between hot rolling passes at a temperature of 200-450°C and a time of at least 2 min / mm of thickness (p. 7, ¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the process of Bae according to the teachings of Kim by including an intermediate annealing step because such a step reduces surface cracking (p. 7, ¶ 3) and reduces tension in the plate (p. 5, ¶ 4). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2003-0044997).
Regarding claims 1-2 and 4-9, Kim discloses a magnesium alloy plate (p. 4, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Kim, p. 4, ¶ 7
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
≤2.5%
Zn
0.1%-0.7%
0.5-5.0%
Ca
0.1%-0.5%
≤0.3%
Mn
0.01%-0.3%
≤0.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. With respect to the claimed properties of claims 4-9, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-19, Bae discloses a magnesium alloy plate (p. 4, ¶ 7). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Kim, p. 4, ¶ 7
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
≤2.5%
Zn
0.5%-1.5%
0.5-5.0%
Ca
0.1%-1.0%
≤0.3%
Mn
0.01%-1.0%
≤0.5%
Mg
Balance
Balance


Kim teaches the magnesium alloy plate is obtained by forming a molten metal having the composition and casting (p. 6, ¶ 13). The cast slab is then rolled (p. 7) and subjected to an intermediate annealing at a temperature of 200-450°C (p. 7, ¶ 3). The rolling is done at a reduction rate of less than 50% until the desired thickness and at a temperature of 200-450°C, with at least two rolling passes (p. 7, ¶ 4). A finish annealing is performed at a temperature of 180-350°C (p. 7, ¶ 5). For both annealing steps, Kim teaches the time is at least 2 min / mm of thickness (p. 7, ¶ 3&5). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2003-0044997), as applied to claim 1, further in view of Bae et al. (KR 2009-0120194).
Regarding claim 20, the limitations of claim 1 have been addressed above. Kim does not teach the casting method includes strip casting. Bae teaches that casting magnesium alloy plate from molten metal may be done by strip casting (p. 9, ¶ 5). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use known casting methods for making magnesium alloy plate, as taught by Bae, in the casting method for making magnesium alloy plate as taught by Kim.
Claims 1-2, 4-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2009-120883).
Regarding claims 1-2 and 4, Sugimoto discloses a magnesium alloy plate (¶ 1). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 1-2
Sugimoto, ¶¶ 11-13
Al
0.5%-1.5% (Cl. 2: 0.5%-1.3%)
1%-11%
Zn
0.1%-0.7%
0.1%-2.0%
Ca
0.1%-0.5%
0.05%-2%
Mn
0.01%-0.3%
0.15%-0.5%
Mg
Balance
Balance


This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Sugimoto discloses Al-Mn compounds within the magnesium alloy (¶ 10), corresponding to the secondary phase. Absent objective evidence to the contrary, at least some of these compounds are expected to be Al8Mn5, given the similarity in alloy composition. See MPEP 2112. Assuming all the manganese forms Al8Mn5, Al8Mn5 would represent 0.27%-0.91% wt of the magnesium alloy. Absent objective evidence to the contrary, one of ordinary skill in the art would expect this to lie within or overlap the claimed area fraction of less than 5%, creating a prima facie case of obviousness. See MPEP 2144.05 I & 2112.
Regarding claim 5, Sugimoto discloses the Al8Mn5 phase has a size of less than 10 µm (¶ 15).
Regarding claims 6-9, absent objective evidence to the contrary, one of ordinary skill in the art would expect the prior art magnesium alloy plate to have similar properties to those claimed, given the substantial similarity in composition (see discussion of claim 1 above) and manufacture process (see discussion of claim 10 below). See MPEP 2112.
Regarding claims 10-11 and 15-20, Sugimoto discloses a magnesium alloy plate (¶ 1). The magnesium alloy has the following composition in wt%, as compared to the claimed composition:

Claims 10-11
Sugimoto, ¶¶ 11-13
Al
0.5%-1.5% (Cl. 11: 0.5%-1.3%)
1%-11%
Zn
0.5%-1.5%
0.1%-2.0%
Ca
0.1%-1.0%
0.05%-2%
Mn
0.01%-1.0%
0.15%-0.5%
Mg
Balance
Balance


Sugimoto teaches the magnesium alloy plate is obtained by forming a molten metal having the composition and twin roll strip casting to obtain a plate (¶ 31). The plate is then rolled, with intermediate annealing performed at a temperature of 200-350 C for 1 hour (¶ 32). After rolling, a heat treatment of heating at 370-470 C for 1 hour is performed (¶ 31). Sugimoto also teaches that after rolling, as a final step, the magnesium alloy plate is heat treated at a temperature of 150-400°C for 0.5-10 hours (p. 10, ¶ 7). The ranges taught by the prior art overlap with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-14, Bae teaches that the plate is rolled at a reduction rate of 1%-45% per pass with a final rolling reduction rate of 60%-80% (p. 10, ¶ 4). This necessarily requires rolling at least twice. Bae also teaches the rolling temperature is between 150-450°C (p. 10, ¶ 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784